Broyles, 0. J.
1. “A statement of an officer to one accused of crime, to the effect that it would be better for him to tell the truth about the case, does not necessarily, as a matter of law, render inadmissible as evidence a confession of guilt, made in the circumstances disclosed by the present record. With reference to confession evidence, what the law altogether abhors is the testimonial untrustworthiness of the confession. If the inducement is sufficient by possibility to elicit an untrue confession of guilt, then the confession is to be rejected; otherwise it is to be admitted under' proper instructions from the court.” Wilson v. State, 19 Ga. App. 759 (4) (92 S. E. 309).
2. Under the foregoing ruling and the facts of the instant case, the court did not err in admitting the testimony of an officer as to the alleged confession of the defendant; nor was it error, for any reason assigned, for the court to charge the jury upon the law of confessions.
3. The corpus delicti was established by the evidence, without the aid of the alleged confession; the verdict was authorized, and the refusal to grant a new trial was not error.

Judgment affii-med.


Jenkins, P. J., and Luke, J., concur.